 



Exhibit 10.2
A. SCHULMAN, INC.
2006 INCENTIVE PLAN
1.00 PURPOSE
The Plan is intended to foster and promote the long-term financial success of
the Company and Related Entities and to increase stockholder value by [1]
providing Participants an opportunity to acquire and maintain an ownership
interest in the Company and [2] enabling the Company and Related Entities to
attract and retain the services of outstanding individuals upon whose judgment
and special efforts the successful conduct of the Group’s business is largely
dependent.
2.00 DEFINITIONS
When used in the Plan, the following words, terms and phrases have the meanings
given to them in this section unless another meaning is expressly provided
elsewhere in this document or clearly required by the context. When applying
these definitions and any other word, term or phrase used in the Plan, the form
of any defined term or of any word, term or phrase will include any and all of
its other forms.
Act. The Securities Exchange Act of 1934, as amended, or any successor statute
of similar effect even if the Company is not subject to the Act.
Annual Meeting. The annual meeting of the Company’s stockholders.
Award. Any Dividend Equivalent, Cash-Based Award, Incentive Stock Option,
Nonqualified Stock Option, Performance Share, Performance Unit, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right or Whole Share granted
under the Plan.
Award Agreement. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions of each Award. If there
is a conflict between the terms of the Plan and the terms of any Award
Agreement, the terms of the Plan will govern.
Beneficial Owner. A “beneficial owner” as defined in Rule 13d-3 under the Act.
Board. The Company’s board of directors.
Business Combination. With respect to the payment, exercise or settlement of any
Award subject to Code §409A, a “change in control” as defined under Code §409A.
Cash-Based Award. An Award granted under Section 13.00.

 



--------------------------------------------------------------------------------



 



Cause. Unless otherwise specified in the associated Award Agreement or in any
employment agreement between the Participant and the Company or any Related
Entity or in any change in control agreement between the Participant and the
Company or any Related Entity (but only within the context of the events
contemplated by the employment agreement or change in control agreement, as
applicable):
[1] Gross neglect of duties the Participant owes to the Company or to the
Participant’s Service Recipient;
[2] The Participant knowingly committing misfeasance or knowingly permitting
nonfeasance of duties in any material respect; or
[3] The Participant commits a felony.
Change in Control. With respect to the payment, exercise or settlement of any
Award not subject to Code §409A and unless otherwise specified in the associated
Award Agreement or in any employment agreement between the Participant and the
Company or any Related Entity or in any change in control agreement between the
Participant and the Company or any Related Entity (but only within the context
of the events contemplated by the employment agreement or change in control
agreement, as applicable):
[1] Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
other than in connection with the acquisition by the Company or its Affiliates
of a business) representing 25 percent or more of either the then outstanding
Shares of common stock of the Company or the combined voting power of the
Company’s then outstanding securities; or
[2] The following individuals cease for any reason to constitute a majority of
the number of persons then serving on the Board (“Board Members”): individuals
who, on the date hereof, constitute the Board and any new Board Member (other
than a Board Member whose initial assumption of office is in connection with an
actual or threatened election contest, including, but not limited to, a consent
solicitation relating to the election of Board Members) whose appointment or
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the Board Members then still in
office who either were Board Members on the date hereof or whose appointment,
election or nomination for election was previously so approved; or
[3] The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or approve the issuance of voting securities
of the Company in connection with a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than [a] a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of

-2-



--------------------------------------------------------------------------------



 



the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 75 percent of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation or [b] a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Subsidiaries other than in
connection with the acquisition by the Company or its Subsidiaries of a
business) representing 25 percent or more of either the then outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then outstanding securities; or
[4] The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 75 percent of the combined
voting power of the voting securities of which are owned by stockholders in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common Shares
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
Further, notwithstanding the foregoing, any event or transaction which would
otherwise constitute a Change in Control (a “Transaction”) shall not constitute
a Change in Control for purposes of this Plan if, with respect to a Participant,
the Participant participates as an equity investor in the acquiring entity or
any of its Affiliates (the “Acquiror”). For purposes of the preceding sentence,
such Participant shall not be deemed to have participated as an equity investor
in the Acquiror by virtue of [a] obtaining Beneficial Ownership of any equity
interest in the Acquiror as a result of the grant to the Participant of an
incentive compensation award under one or more incentive plans of the Acquiror
(including, but not limited to, the conversion in connection with the
Transaction of incentive compensation awards of the Company into incentive
compensation awards of the Acquiror), on terms and conditions substantially
equivalent to those applicable to other executives of the Company immediately
prior to the Transaction, after taking into account normal differences
attributable to job responsibilities, title and similar matters, [b] obtaining
Beneficial Ownership of any equity interest in the Acquiror on terms and
conditions substantially equivalent to those obtained in the Transaction by all
other stockholders of the Company or [c] passive ownership of less than
3 percent of the stock of the Acquiror.

-3-



--------------------------------------------------------------------------------



 



For purposes of this definition, “Person” has the meaning given in
Section 3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that the term will not include [a] the Company or any Related
Entity, [b] a trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any Related Entity, [c] an underwriter
temporarily holding securities pursuant to an offering of those securities, or
[d] a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
Code. The Internal Revenue Code of 1986, as amended or superseded, and all
pertinent regulations and rulings directly related to the Plan and published IRS
rulings of general application issued under the Code.
Committee. The Board’s Compensation Committee which also constitutes a
“compensation committee” within the meaning of Treas. Reg. §1.162-27(c)(4). The
Committee will be comprised of at least three persons [1] each of whom is [a] an
outside director, as defined in Treas. Reg. §1.162-27(e)(3)(i) and [b] a
“non-employee” director within the meaning of Rule 16b-3 under the Act and [2]
none of whom may receive remuneration from the Company or any Related Entity in
any capacity other than as a director, except as permitted under Treas. Reg.
§1.162-27(e)(3)(ii).
Company. A. Schulman, Inc., a Delaware corporation, and any and all successors
to it.
Consultant. Any person who performs services for the Company or any Related
Entity other than an Employee or a Director. A person’s status as a Consultant
will be determined as of the Grant Date of each Award made to that person.
Covered Officer. Those Employees whose compensation is (or likely will be)
subject to limited deductibility under Code §162(m) as of the last day of any
calendar year.
Director. A person who, on an applicable Grant Date, [1] is an elected member of
the Board or of a Related Board (or has been appointed to the Board or to a
Related Board to fill an unexpired term and will continue to serve at the
expiration of that term only if elected by stockholders) and [2] is not an
Employee. A person’s status as a Director will be determined as of the Grant
Date of each Award made to that person.
Disability. Unless otherwise specified in the associated Award Agreement or in
any employment agreement between the Participant and the Company or any Related
Entity or in any change in control agreement between the Participant and the
Company or any Related Entity (but only within the context of the events
contemplated by the employment agreement or change in control agreement, as
applicable):
[1] With respect to the payment, exercise or settlement of any Award that is (or
becomes) subject to Code §409A, “disabled” as defined under Code §409A; and
[2] With respect to any Award not described in subsection [1] of this
definition, “disability” as defined in Code §22(e)(3).

-4-



--------------------------------------------------------------------------------



 



Disability will be determined by the Committee in good faith upon receipt of
sufficient medical advice from one or more individuals, selected by the
Committee, who are qualified to give professional medical advice.
Dividend Equivalents. An Award granted under Section 14.00.
Effective Date. The date the Plan is adopted by the Board subject to approval by
the Company’s stockholders at the first Annual Meeting after the date the Board
adopts the Plan subject to approval by the Company’s stockholders. However,
other than Restricted Stock, no Awards will be granted or Shares issued under
the Plan unless and until the Company’s stockholders approve the Plan. Between
the date the Board approves the Plan and the date the Company’s stockholders
vote to approve the Plan, the Committee may issue Restricted Stock, subject to
the terms of Sections 5.00 and 8.00 and contingent on approval of the Plan by
the Company’s stockholders. If the Company’s stockholders approve the Plan, the
Committee may grant Awards subject to the Plan’s terms and any conditionally
granted Restricted Stock Awards will be deemed to have been granted, subject to
restrictions described in the associated Award Agreement, as of the Grant Date.
If the Company’s stockholders do not approve the Plan, [1] this document will
have no force or effect and it will be revoked as of the Effective Date and [2]
any conditionally granted Restricted Stock will be revoked as of the Grant Date.
Employee. Any person who performs services for the Company or any Related Entity
as a common-law employee. A person’s status as an Employee will be determined as
of the Grant Date of each Award made to that person. A worker who is classified
as other than a common law employee but who is subsequently reclassified as a
common-law employee of the Company or any Related Entity for any reason and on
any basis will be treated as a common-law employee only from the date that
reclassification occurs and will not retroactively be reclassified as an
Employee for any purpose under the Plan.
Exercise Price. The amount, if any, a Participant must pay to exercise an Option
or the amount upon which the value of a Stock Appreciation Right is based.
Expiration Date. The last date that an Option or Stock Appreciation Right may be
exercised.
Fair Market Value. The value of one Share on any relevant date, determined under
the following rules:
[1] If the Shares are traded on an exchange, the reported “closing price” on the
relevant date, if it is a trading day, otherwise on the next trading day;
[2] If the Shares are traded over-the-counter with no reported closing price,
the mean between the highest and lowest selling prices on the relevant date, if
it is a trading day, otherwise on the next trading day; or
[3] If neither subsections [1] or [2] of this definition apply, the fair market
value as determined by the Committee in good faith and consistent with any
applicable provisions under the Code.

-5-



--------------------------------------------------------------------------------



 



Full Value Award. Performance Shares, Performance Units, Restricted Stock,
Restricted Stock Units and Whole Shares.
Grant Date. The date an Award is granted.
Group. The Company and all Related Entities. The composition of the Group will
be determined as of any relevant date.
Group Member. Each entity that is a member of the Group.
Incentive Stock Option. An Option that, on the Grant Date, meets the conditions
imposed under Code §422 and is not subsequently modified in a manner
inconsistent with Code §422.
Key Employee. A “specified employee” as defined under Code §409A.
Nonqualified Stock Option. Any Option that is not an Incentive Stock Option.
Option. An Award granted under Section 6.00. An Option may be either [1] an
Incentive Stock Option or [2] a Nonqualified Stock Option.
Participant. Any Employee, Consultant or Director to whom an Award has been
granted and which is still outstanding.
Performance-Based Award. An Award granted subject to Section 15.00.
Performance Criteria. The criteria described in Section 15.02.
Performance Period. The period over which the Committee will determine if
applicable Performance Criteria have been met.
Performance Share. An Award granted under Section 11.00.
Performance Unit. An Award granted under Section 12.00.
Plan. The A. Schulman, Inc. 2006 Incentive Plan.
Plan Year. The Company’s fiscal year.
Prior Plan. The A. Schulman, Inc. 2002 Equity Incentive Plan. Upon approval of
the Plan by the Company’s stockholders, no more awards will be granted under the
Prior Plan, although awards may be granted under the Prior Plan up to the date
the Company’s stockholders approve the Plan, and the Prior Plan will remain in
effect after the Company’s stockholders approve the Plan for purposes of
determining any grantee’s right to awards issued under the Prior Plan before
that date. If the Company’s stockholders do not approve the Plan, the Prior Plan
will remain in effect until the expiration date specified in its governing
documents.
Related Board. The board of directors of any incorporated Related Entity or the
governing body of any unincorporated Related Entity.

-6-



--------------------------------------------------------------------------------



 



Related Entity. Any entity that is or becomes related to the Company through
common ownership as determined under Code §414(b) or (c) but modified as
permitted under rules issued under any Code section relevant to the purpose for
which the definition is applied.
Restricted Stock. An Award granted under Section 8.00.
Restricted Stock Unit. An Award granted under Section 9.00.
Restriction Period. The period over which the Committee will determine if a
Participant has met conditions placed on Restricted Stock or Restricted Stock
Units.
Retirement. Unless otherwise specified in the associated Award Agreement or in
any employment agreement between the Participant and the Company or any Related
Entity or in any change in control agreement between the Participant and the
Company or any Related Entity (but only within the context of the events
contemplated in any employment agreement or change in control agreement, if
applicable):
[1] With respect to Participants who are Employees, Termination after age 60;
and
[2] With respect to Participants who are Directors, Termination of service as a
Director [a] after serving one full term as an elected Director and [b] being
nominated for election to a second consecutive full term.
Separation from Service. A “separation from service” as defined under Code
§409A.
Service Recipient. The Group Member with whom an Employee, Consultant or
Director has a direct service relationship.
Shares. Shares of common stock, par value $1.00 per share, of the Company or any
security of the Company issued in substitution, exchange or in place of these
shares.
Stock Appreciation Right (“SAR”). An Award granted under Section 10.00.
Subsidiary. A “subsidiary corporation” as defined under Code §424(f).
Termination.
[1] If a Participant is an Employee, a termination of the Employee’s common-law
employment relationship with the Company and all Related Entities for any
reason, although a Termination will not occur if the Employee becomes a
Consultant who provides bona fide services to the Company or any Related Entity;
[2] If a Participant is a Consultant, a termination of the Consultant’s service
relationship with the Company and all Related Entities for any reason; and
[3] If a Participant is a Director, a termination of the Director’s service on
the Board and any Related Board for any reason.
Whole Share. An Award granted under Section 7.00.

-7-



--------------------------------------------------------------------------------



 



3.00 PARTICIPATION
3.01 Awards.
[1] Consistent with the terms of the Plan and subject to Section 3.02, the
Committee will [a] decide which Employees, Consultants and Directors will be
granted Awards and [b] establish the types of Awards to be granted and the terms
and conditions relating to those Awards.
[2] The Committee may establish different terms and conditions [a] for each type
of Award granted, [b] for each Participant receiving the same type of Award and
[c] for the same Participant for each Award received, whether or not those
Awards are granted at different times.
[3] In the sole discretion of the Committee, and consistent with applicable law,
Awards also may be made, subject to the restrictions set forth in 4.04 and in
connection with a “corporate transaction” as defined under Code §424, in
assumption of, or in substitution for, outstanding awards previously granted by
the Company or any Related Entity or a company acquired by the Company or with
which the Company combines.
3.02 Conditions of Participation. By accepting an Award, each Participant
agrees:
[1] To be bound by the terms of the Award Agreement and the Plan and to comply
with other terms and conditions imposed on the Award; and
[2] That the Board or the Committee, as appropriate, may amend the Plan and any
Award Agreement without any additional consideration to the extent necessary to
avoid penalties arising under Code §409A, even if those amendments reduce,
restrict or eliminate rights granted under the Plan or an outstanding Award
Agreement.
4.00 ADMINISTRATION
4.01 Duties. The Committee is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose. Consistent with the Plan’s
objectives, the Committee may adopt, amend and rescind rules and regulations
relating to the Plan and has complete discretion to make all other decisions
necessary or advisable for the administration and interpretation of the Plan.
Any action by the Committee will be final, binding and conclusive for all
purposes and upon all persons.
4.02 Delegation of Duties. In its sole discretion, the Committee may delegate
any ministerial duties associated with the Plan to any person that it deems
appropriate and the authority to grant Awards covering up to 25,000 Shares
quarterly to Participants (or prospective Participants) who are not Covered
Officers. However, and except to the extent provided in the preceding sentence,
the Committee may not delegate any discretionary duties assigned to it or any
duty that the Committee is required to discharge to comply with Code §162(m) or
other applicable laws.

-8-



--------------------------------------------------------------------------------



 



4.03 Award Agreement. As soon as administratively feasible after the Grant Date,
the Committee will prepare and deliver or cause to be prepared and delivered an
Award Agreement to each affected Participant. The Award Agreement will describe:
[1] The terms of the Award, including, to the extent applicable, [a] the type of
Award, [b] when and how the Award may be exercised, [c] any Exercise Price
associated with the Award and [d] how the Award will or may be settled; and
[2] To the extent different from the terms of the Plan, any other terms and
conditions affecting the Award.
4.04 Restriction on Repricing. No Award (including Options and SARs) may be
“repriced.” For purposes of this restriction, “repricing” means any of the
following or any other action that has the same effect: [1] lowering the
Exercise Price of an Option or SAR after it is granted, [2] any other action
that is treated as a repricing under generally accepted accounting principles or
[3] canceling an Option at a time when its Exercise Price exceeds the Fair
Market Value of the underlying stock, in exchange for another Option, Restricted
Stock or other Award, unless the cancellation and exchange occurs in connection
with a merger, acquisition, spin-off or other similar corporate transaction.
5.00 LIMITS ON STOCK SUBJECT TO AWARDS
5.01 Number of Authorized Shares of Stock. Subject to Section 5.03, the
aggregate number of Shares reserved and available for Awards or which may be
used to provide a basis of measurement for or to determine the value of an Award
may not be more than the sum of:
[1] The number of Shares that, on the date the Plan is approved by the Company’s
stockholders, are authorized to be granted under the Prior Plan but which are
not then subject to outstanding awards under the Prior Plan; plus
[2] The number of Shares that, on the date the Plan is approved by the Company’s
stockholders, are subject to awards issued under the Prior Plan but which are
subsequently forfeited under the terms of the Prior Plan; plus
[3] 1,750,000.
If the Company’s stockholders do not approve the Plan, the Prior Plan will
remain in effect until the expiration date specified in its governing documents.
Any Shares described in this section, including those described in
Sections 5.01[1] and [2], may be subject to Awards issued under the terms and
conditions described in the Plan and Award Agreements issued under the Plan.
The Shares to be delivered under the Plan may consist, in whole or in part, of
Treasury Shares or authorized but unissued Shares not reserved for any other
purpose.

-9-



--------------------------------------------------------------------------------



 



5.02 Reduction Ratio. As appropriate, the limits imposed under Sections 5.01,
5.04 and 5.05 will be:
[1] Conditionally reduced by the number of Shares underlying each Award
(including SARs) that is not a Full Value Award and by 1.77 times the number of
Shares underlying each Award that is a Full Value Award; and
[2] Absolutely reduced by [a] the number of Shares underlying any exercised or
settled Award (including SARs) that is not a Full Value Award and [b] 1.77 times
the number of Shares underlying any settled Full Value Award; and
[3] Increased by the number of Shares by which the limits imposed under
Sections 5.01, 5.04 and 5.05 were conditionally reduced when any Award
(including SARs) was granted that is forfeited, cancelled, terminated,
relinquished, exchanged or otherwise settled without issuing Shares or without
the payment of cash or a cash equivalent.
The number of Shares (if any) withheld to pay any Exercise Price or to satisfy
any tax withholding obligation associated with the exercise or settlement of an
Award (or part of an Award) will not be recredited to the number of authorized
Shares.
5.03 Adjustment in Capitalization. If, after the Effective Date, there is a
Share dividend or Share split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of Shares or other similar
corporate change affecting Shares, the Committee will appropriately adjust [1]
the number of Shares that may be issued subject to Awards that may or will be
granted to Participants during any period, [2] the aggregate number of Shares
available for Awards or subject to outstanding Awards (as well as any
share-based limits imposed under the Plan), [3] the respective Exercise Price,
number of Shares and other limitations applicable to outstanding or subsequently
granted Awards and [4] any other factors, limits or terms affecting any
outstanding or subsequently granted Awards.
5.04 Limits on Incentive Stock Options. Subject to Section 5.03, of the Shares
authorized under Section 5.01, up to 500,000 may be issued subject to Incentive
Stock Options.
5.05 Limits on Awards to Covered Officers. Subject to Section 5.03, during any
Plan Year, no Covered Officer may be granted [1] Options covering more than
250,000 Shares, including Awards that are deemed to have been cancelled under
Treas. Reg. §1.162-27(e)(2)(vi)(B), [2] SARs covering more than 250,000 Shares,
including Awards that are deemed to have been cancelled under Treas. Reg.
§1.162-27(e)(2)(vi)(B), [3] Performance-Based Awards that are to be settled in
Shares covering more than 100,000 Shares and [4] more than $2,500,000 in cash
paid in settlement of Performance-Based Awards.
6.00 OPTIONS
6.01 Nature of Award. An Option gives a Participant the right to purchase a
specified number of Shares if the terms and conditions described in the Plan and
the associated Award Agreement (including paying the Exercise Price) are met
before the Expiration Date. However,

-10-



--------------------------------------------------------------------------------



 



an Option will be forfeited to the extent that applicable terms and conditions
have not been met before the Expiration Date or to the extent that the Option is
not exercised before the Expiration Date.
6.02 Granting Options. At any time during the term of the Plan, the Committee
may grant [1] Incentive Stock Options to Employees of the Company or of any
Subsidiary and [2] Nonqualified Stock Options to Employees, Consultants and
Directors. The Award Agreement associated with each Option grant will describe
the Exercise Price, the Expiration Date (which may never be later than the tenth
anniversary of the Grant Date), the first date that the Option may be exercised,
procedures for exercising the Option and any other terms and conditions
affecting the Option and may specify that the Option is a Performance-Based
Award under Section 15.00.
6.03 Exercise Price. Except as provided in Section 6.04[4] or to the extent
necessary to implement Section 3.01[3], each Option will bear an Exercise Price
at least equal to the Fair Market Value of a Share on the Grant Date.
6.04 Special Rules Affecting Incentive Stock Options. Regardless of any other
Plan provision:
[1] No provision of the Plan relating to Incentive Stock Options will be
interpreted, amended or altered, nor will any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Code §422.
[2] The aggregate Fair Market Value of the Shares (determined as of the Grant
Date) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all option plans
of the Company and all Related Entities) may not be greater than $100,000 [or
other amount specified in Code §422(d)], as calculated under Code §422.
[3] No Incentive Stock Option may be exercised after the tenth anniversary of
its Grant Date [or the fifth anniversary of its Grant Date in the case of an
Incentive Stock Option granted to a 10% Owner (as defined below)].
[4] The Exercise Price of an Incentive Stock Option may never be less than
100 percent (110 percent in the case of a 10% Owner) of the Fair Market Value of
a Share underlying the Incentive Stock Option, measured as of the Grant Date.
For purposes of this section, a “10% Owner” means any Employee who, at the time
an Incentive Stock Option is granted, owns (or is treated as owning) [as defined
in Code §424(d)] more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Subsidiary.
6.05 Exercising Options. An Option may be exercised only if all applicable terms
and conditions have been met before the Expiration Date and only by sending to
the Committee (or its designee) a completed exercise notice (in the form
prescribed by the Committee) along with payment of the Exercise Price in
accordance with the method or methods described in the associated Award
Agreement. Options may be exercised only to purchase whole Shares; the

-11-



--------------------------------------------------------------------------------



 



portion of any Option to purchase a fractional Share will be cancelled without
any consideration to the affected Participant.
6.06 Rights Associated With Options. Unless otherwise specified in the
associated Award Agreement, a Participant will have no voting or dividend rights
with respect to the Shares underlying an unexercised Option.
7.00 WHOLE SHARES
At any time during the term of the Plan, the Committee may grant Whole Shares to
Employees, Consultants and Directors, although no more than 250,000 Shares may
be issued as Whole Shares. Whole Shares may be granted on any basis and subject
to any terms and conditions that the Committee or the Board, as the case may be,
believes to be appropriate.
8.00 RESTRICTED STOCK
8.01 Nature of Award. Restricted Stock are Shares issued on the Award’s Grant
Date which are subject to specified restrictions on transferability and
forfeitability. Any restrictions on transferability and forfeitability will
lapse at the end of the associated Restriction Period only if the terms and
conditions specified in the Plan and the associated Award Agreement are met
during the Restriction Period. However, Restricted Stock will be forfeited to
the extent that applicable terms and conditions have not been met before the end
of the Restriction Period.
8.02 Granting Restricted Stock. At any time during the term of the Plan, the
Committee may grant Restricted Stock to Employees, Consultants and Directors.
The Award Agreement associated with each Restricted Stock grant will describe
the terms and conditions that must be met during the Restriction Period if the
Award is to be earned and settled and any other terms and conditions affecting
the Restricted Stock and may specify that the Restricted Stock is a
Performance-Based Award under Section 15.00.
8.03 Earning Restricted Stock. Restricted Stock will be held by the Company as
escrow agent and will be:
[1] Forfeited, if the applicable terms and conditions have not been met; or
[2] Released from escrow and distributed to the Participant as soon as
administratively feasible after the last day of the Restriction Period, if the
applicable terms and conditions have been met.
Unless specifically provided otherwise in this Plan, the Award Agreement
relating to Restricted Stock that is not a Performance-Based Award may not
provide that the Restricted Stock will be earned more rapidly than
33-1/3 percent annually beginning on the first anniversary of the Grant Date.
Any fractional Share of Restricted Stock will be cancelled without any
consideration to the affected Participant.

-12-



--------------------------------------------------------------------------------



 



8.04 Rights Associated With Restricted Stock. During the Restriction Period and
unless otherwise specified in the associated Award Agreement, each Participant
to whom Restricted Stock has been issued:
[1] May exercise full voting rights associated with that Restricted Stock; and
[2] Will be entitled to receive all dividends and other distributions paid with
respect to that Restricted Stock, although any dividends or other distributions
paid in Shares will be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
issued.
9.00 RESTRICTED STOCK UNITS
9.01 Nature of Award. Restricted Stock Units give a Participant the right to
receive a specified number of Shares (or cash equal to the Fair Market Value of
those Shares) if the terms and conditions described in the Plan and the
associated Award Agreement are met during the Restriction Period. However,
Restricted Stock Units will be forfeited to the extent that applicable terms and
conditions have not been met before the end of the Restriction Period.
9.02 Granting Restricted Stock Units. At any time during the term of the Plan,
the Committee may grant Restricted Stock Units to Employees, Consultants and
Directors. The Award Agreement associated with each Restricted Stock Unit grant
will describe the terms and conditions that must be met during the Restriction
Period if the Award is to be earned and settled, the form in which the Award
will be settled if it is earned and any other terms and conditions affecting the
Restricted Stock Units and may specify that the Restricted Stock Units are a
Performance-Based Award under Section 15.00.
9.03 Earning Restricted Stock Units. Restricted Stock Units will be:
[1] Forfeited, if the applicable terms and conditions have not been met; or
[2] Settled in the manner described in Section 9.04, if the applicable terms and
conditions have been met.
Unless specifically provided otherwise in this Plan, the Award Agreement
relating to Restricted Stock Units that are not a Performance-Based Award may
not provide that the Restricted Stock Units will be earned more rapidly than
33-1/3 percent annually beginning on the first anniversary of the Grant Date.
9.04 Settling Restricted Stock Units. As soon as administratively feasible after
the applicable terms and conditions have been met, Restricted Stock Units will
be settled [1] in full Shares equal to the number of Restricted Stock Units to
be settled and all Restricted Stock Units relating to fractional Shares will be
cancelled without any consideration to the affected Participant, [2] for cash
equal to the whole number of Restricted Stock Units to be settled, multiplied by
the Fair Market Value of a Share on the settlement date and all Restricted Stock
Units relating to fractional Shares will be cancelled without any consideration
to the affected Participant or [3] in a combination of Shares and cash computed
under Sections 9.04[1] and [2].

-13-



--------------------------------------------------------------------------------



 



The method of settling Restricted Stock Units will be described in the
associated Award Agreement.
9.05 Rights Associated With Restricted Stock Units. During the Restriction
Period and unless specified otherwise in the associated Award Agreement, a
Participant will have no voting or dividend rights with respect to the Shares
underlying Restricted Stock Units.
10.00 STOCK APPRECIATION RIGHTS
10.01 Nature of Award. A SAR gives a Participant the right to receive the
difference between the SAR’s Exercise Price and the Fair Market Value of a Share
on the date the SAR is exercised, but only if the terms and conditions described
in the Plan and the associated Award Agreement are met before the Expiration
Date. However, a SAR will be forfeited to the extent that applicable terms and
conditions have not been met before the Expiration Date or to the extent that
the SAR is not exercised before the Expiration Date.
10.02 Granting SARs. At any time during the term of the Plan, the Committee may
grant SARs to Employees, Consultants and Directors. The Award Agreement
associated with each SAR grant will describe the Exercise Price, the Expiration
Date (which may never be later than the tenth anniversary of the Grant Date),
the first date that the SAR may be exercised, procedures for exercising the SAR,
the form in which the SAR will be settled if the SAR is earned and any other
terms and conditions affecting the SAR and may specify that the SAR is a
Performance-Based Award under Section 15.00.
10.03 Exercise Price. Except to the extent necessary to implement
Section 3.01[3], each SAR will bear an Exercise Price at least equal to the Fair
Market Value of a Share on the Grant Date.
10.04 Exercising and Settling SARs. SARs may be exercised only if all applicable
terms and conditions have been met before the Expiration Date and only by
sending to the Committee (or its designee) a completed exercise notice (in the
form prescribed by the Committee). As soon as administratively feasible after
the SARs are exercised, SARs will be settled in [1] full Shares equal to the
difference between the Fair Market Value of a Share on the date the SARs are
exercised and the Exercise Price, multiplied by [a] the number of SARs being
exercised, and divided by [b] the Fair Market Value of a Share on the date the
SARs are exercised, [2] cash equal to [a] the difference between the Fair Market
Value of a Share on the date the SARs are exercised and the Exercise Price,
multiplied by [b] the whole number of SARs being exercised or [3] a combination
of full Shares and cash computed under Sections 10.04[1] and [2]. The method of
settling SARs will be specified in the associated Award Agreement. However, in
no case may SARs relating to fractional Shares be exercised; any SAR relating to
a fractional Share will be automatically cancelled without any consideration to
the affected Participant.
10.05 Rights Associated With SARs. Unless specified otherwise in the associated
Award Agreement, a Participant will have no voting or dividend rights with
respect to the Shares underlying an unexercised SAR.

-14-



--------------------------------------------------------------------------------



 



11.00 PERFORMANCE SHARES
11.01 Nature of Award. Performance Shares give a Participant the right to
receive a specified number of Shares if the terms and conditions described in
the Plan and the associated Award Agreement (including those based on
Performance Criteria) are met at the end of the Performance Period. However,
Performance Shares will be forfeited to the extent that applicable terms and
conditions have not been met at the end of the Performance Period.
11.02 Granting Performance Shares. The Committee may grant Performance Shares to
Employees, Consultants and Directors. The Award Agreement associated with each
Performance Share grant will describe the terms and conditions that must be met
at the end of the Performance Period if the Award is to be earned and settled
(including any performance objectives), the duration of the Performance Period,
the number of Performance Shares subject to the Award and any other terms and
conditions affecting the Performance Shares and may specify that the Performance
Shares are a Performance-Based Award under Section 15.00.
11.03 Earning Performance Shares. After the end of a Performance Period, the
Committee will certify the extent to which each Participant has or has not met
applicable performance objectives and other terms and conditions specified in
the associated Award Agreement. Performance Shares will be settled or forfeited
depending on the extent to which the applicable performance objectives have been
met at the end of the Performance Period. As soon as administratively feasible
after the Committee’s certification, a Participant will receive one Share for
each Performance Share earned, and any fractional Share relating to an earned
Performance Share will be cancelled without any consideration to the affected
Participant.
11.04 Rights Associated With Performance Shares. During the Performance Period
and unless specified otherwise in the associated Award Agreement, a Participant
will have no voting or dividend rights with respect to Shares underlying the
Performance Shares.
12.00 PERFORMANCE UNITS
12.01 Nature of Award. Performance Units give a Participant the right to receive
cash equal to the Fair Market Value of a specified number of Shares if the terms
and conditions described in the Plan and the associated Award Agreement
(including those based on Performance Criteria) are met at the end of the
Performance Period. However, Performance Units will be forfeited to the extent
that applicable terms and conditions have not been met at the end of the
Performance Period.
12.02 Granting Performance Units. The Committee may grant Performance Units to
Employees, Consultants and Directors. The Award Agreement associated with each
Performance Unit grant will describe the terms and conditions that must be met
at the end of the Performance Period if the Award is to be earned and settled
(including any performance objectives), the duration of the Performance Period,
the number of Performance Units subject to the Award and any other terms and
conditions affecting the Performance Units and may specify that the Performance
Units are a Performance-Based Award under Section 15.00.
12.03 Earning Performance Units. After the end of a Performance Period, the
Committee will certify the extent to which each Participant has or has not met
applicable performance

-15-



--------------------------------------------------------------------------------



 



objectives and other terms and conditions specified in the associated Award
Agreement. Performance Units will be settled or forfeited depending on the
extent to which the applicable performance objectives have been met at the end
of the Performance Period. As soon as administratively feasible after the
Committee’s certification, each Participant will receive cash equal to the
number of Performance Units to be settled, multiplied by the Fair Market Value
of a Share on the settlement date.
12.04 Rights Associated With Performance Units. During the Performance Period
and unless specified otherwise in the associated Award Agreement, a Participant
will have no voting or dividend rights with respect to the Performance Units or
the Shares underlying the Performance Units.
13.00 CASH-BASED AWARDS
The Committee may grant Cash-Based Awards to Employees, Consultants and
Directors. The Award Agreement associated with each Cash-Based Award grant will
describe the terms and conditions affecting the Cash-Based Award and may specify
that the Cash-Based Award is a Performance-Based Award under Section 15.00.
14.00 DIVIDEND EQUIVALENTS
14.01 Nature of Award. Dividend Equivalents give a Participant the right to
receive the same dividends the Participant would have received had he or she
actually owned the Shares underlying the Dividend Equivalent Award but only if
the terms and conditions described in the associated Award Agreement are met. If
those conditions are not met, the Dividend Equivalent will be forfeited.
14.02 Granting Dividend Equivalents. At any time during the term of the Plan,
the Committee may grant Dividend Equivalents to Employees, Consultants and
Directors. The Award Agreement associated with each Dividend Equivalent grant
will describe the terms and conditions that must be met if the Award is to be
earned and settled, the form in which the Award will be settled if it is earned
and any other terms and conditions affecting the Dividend Equivalents and may
specify that the Dividend Equivalents are a Performance-Based Award under
Section 15.00.
14.03 Earning Dividend Equivalents. Dividend Equivalents will be:
[1] Forfeited, if the applicable terms and conditions have not been met; or
[2] Settled in the manner described in Section 14.04, if the applicable terms
and conditions have been met.
14.04 Settling Dividend Equivalents. If the terms and conditions specified in
the associated Award Agreement are met, Dividend Equivalents will be settled in
cash without any adjustment to reflect the time-value of money during the period
beginning on the date that the dividend would have been paid had the Participant
actually owned the underlying Shares and the date the Dividend Equivalents are
settled. The date Dividend Equivalents are settled will be specified in the
associated Award Agreement.

-16-



--------------------------------------------------------------------------------



 



15.00 PERFORMANCE-BASED AWARDS
15.01 Nature of the Award. A Performance-Based Award may be granted to any
Participant in any form of Award, and the associated Award Agreement may specify
that the Award is intended to be qualified performance-based compensation under
Code §162(m). As determined by the Committee in its sole discretion, the grant,
vesting, exercisability and/or settlement of any Performance-Based Award will be
conditioned on the attainment of performance objectives derived from one or more
Performance Criteria over a Performance Period.
15.02 Performance Criteria.
[1] The performance objectives relating to a Performance-Based Award will be
derived from one or more of the following Performance Criteria:

      [a] Net earnings;         [b] Earnings per Share;         [c] Net sales;  
      [d] Net income (before and after taxes);         [e] Net income;        
[f] Net operating profit;         [g] Return measures (including return on
assets, capital, equity or sales);         [h] Cash flow (including operating
cash flow and free cash flow);         [i] Cash flow return on capital;        
[j] Earnings before and after taxes, interest, depreciation and/or amortization;
        [k] Gross or operating margins;         [l] Productivity ratios;        
[m] Share price (including total stockholder return);         [n] Expense
targets; and         [o] Margins.

[2] Different Performance Criteria may be applied to individual Participants or
to groups of Participants and, as specified by the Committee, may be based on
the results achieved [a] separately by the Company and/or any Related Entity,
[b] by any combination of the Company and its Related Entities or [c] by any
combination of segments, products or divisions of the Company and Related
Entities. In addition, the

-17-



--------------------------------------------------------------------------------



 



performance objectives may be measured on an absolute or cumulative basis or
measured relative to selected peer companies or a market index.
15.03 Establishing Performance Objectives.
[1] With respect to Participants who are Covered Officers, the Committee will
establish in writing [a] the performance objectives to be applied to each
Performance-Based Award granted to a Covered Officer and the Performance Period
over which their attainment will be measured, [b] the method for computing the
Performance-Based Award that will be granted, vested, exercisable and/or settled
if (and to the extent that) the Covered Officer meets those performance
objectives and [c] the Covered Officer or class of Covered Officers meets to
which the performance objectives apply.
[2] Performance objectives relating to Covered Officers must be established in
writing [a] while the outcome for that Performance Period is substantially
uncertain and [b] no later than 90 days after the beginning of the applicable
Performance Period or, if earlier, after 25 percent of the applicable
Performance Period has elapsed.
[3] The Committee may grant Performance-Based Awards to Participants who are not
Covered Officers either by [a] following the procedures described in
Sections 15.03[1] and [2] or [b] by following any other procedure the Committee
believes is appropriate.
15.04 Certification of Performance. The Committee will certify in writing
whether the performance objectives and other terms and conditions imposed on a
Performance-Based Award granted to a Covered Officer have been met at the end of
the related Performance Period and no Performance-Based Award will be granted,
vested, exercisable and/or settled to or with respect to a Covered Officer until
the Committee makes this certification. The Committee may adopt this same
procedure (or apply another procedure it believes to be appropriate) to
establish whether the terms and conditions associated with Performance-Based
Awards granted to Participants who are not Covered Officers have been met.
15.05 Modifying Performance-Based Awards. Once established, the Committee may
not revise any performance objectives associated with a Performance-Based Award
granted to a Covered Officer or increase the amount of the Performance-Based
Award that may be granted, vested, exercisable and/or settled to or with respect
to a Covered Officer if those performance objectives are met. However, to the
extent consistent with Code §162(m), performance objectives affecting Covered
Officers may be calculated without regard to extraordinary items or unforeseen
events. In addition, the Committee may reduce or eliminate the amount of any
Cash-Based Award that may be granted, vested, exercisable and/or settled if the
performance objectives are met.
16.00 TERMINATION/OTHER LIMITS ON EXERCISABILITY
16.01 Effect of Termination on Awards Other Than Performance-Based Awards.
Unless specified otherwise in the associated Award Agreement or the Plan, the
following treatment will

-18-



--------------------------------------------------------------------------------



 



apply to Awards other than Performance-Based Awards upon a Termination:
[1] Retirement. If a Participant Terminates due to Retirement:
[a] All Options and SARs then held by the Participant (whether or not then
exercisable) will be fully exercisable on the Retirement date and may be
exercised at any time before the earlier of [i] the Expiration Date specified in
the Award Agreement or [ii] 24 months after the Retirement date. However, an
Incentive Stock Option that is not exercised within three months after the
Retirement date will be treated as a Nonqualified Stock Option.
[b] A prorata portion of all Dividend Equivalents, Restricted Stock and
Restricted Stock Units granted to the Participant will be vested on the
Retirement date. The amount vested will equal the number of Restricted Stock,
Restricted Stock Units and Dividend Equivalents that are, by their terms,
unvested at Retirement multiplied by the number of whole months between the
Grant Date and the Retirement date and divided by the number of whole months
specified in the Award Agreement over which the Award otherwise would vest.
[c] All Whole Shares will vest or be forfeited as provided in the Award
Agreement.
[d] All other Awards granted to the Participant that have not been designated as
Performance-Based Awards and which are unvested or have not been earned or
settled when the Participant Retires will be forfeited on the Retirement date.
[2] Death or Disability. If a Participant Terminates due to death or Disability:
[a] All Options and SARs then held by the Participant (whether or not then
exercisable) will be fully exercisable on the Termination date and may be
exercised at any time before the earlier of [i] the Expiration Date specified in
the Award Agreement or [ii] 24 months after Termination due to death or
Disability. However, an Incentive Stock Option that is not exercised within
12 months after Termination due to death or Disability will be treated as a
Nonqualified Stock Option.
[b] All outstanding Dividend Equivalents, Restricted Stock and Restricted Stock
Units granted to the Participant will be vested on the Termination date.
[c] All Whole Shares will vest or be forfeited as provided in the Award
Agreement.
[d] All other Awards granted to the Participant that have not been designated as
Performance-Based Awards and which are unvested or have not been earned or
settled when the Participant dies or Terminates due to Disability will be
forfeited on the Termination date.

-19-



--------------------------------------------------------------------------------



 



[3] Cause. When (and if) a Participant commits an act that constitutes Cause,
all Awards that are outstanding (whether or not then exercisable) will be
forfeited on the date of that occurrence.
[4] Termination for any Other Reason. If a Participant Terminates for any reason
not described in Section 16.01[1], [2] or [3], [a] all outstanding unvested
Awards that have not been designated as Performance-Based Awards will be
forfeited on the Termination date and [b] all vested Options and SARs then held
by a Terminating Participant and that have not been designated as
Performance-Based Awards may be exercised before the earlier of [i] 90 days
after Termination or [ii] the Expiration Date specified in the associated Award
Agreement.
16.02 Effect of Termination on Performance-Based Awards. Unless specified
otherwise in the associated Award Agreement:
[1] A Participant who Terminates due to death, Disability or Retirement will
receive a prorata portion of all Performance-Based Awards then held by the
Participant that are then subject to a pending Performance Period will be
settled at the end of that Performance Period but only if at the end of the
pending Performance Period, the Committee certifies that the associated
performance objectives have been met. The portion of the Award to be settled
under this section will be the amount of the Award that would have been due if
the Participant had not Terminated due to death, Disability or Retirement
multiplied by the number of whole months between the Grant Date and the
Termination date and divided by the number of whole months specified in the
Award Agreement over which the Award otherwise will be earned.
[2] A Participant who Terminates for any reason other than death, Disability or
Retirement during a pending Performance Period will forfeit any Award that
otherwise might have been earned during that Performance Period, whether or not
the performance objectives established for that Performance Period are met at
any time during that Performance Period.
16.03 Code §409A. Regardless of any other provision in the Plan or any Award
Agreement:
[1] Subject to Section 16.03[2], if a Participant’s Termination is not a
Separation from Service, the payment, exercise or settlement of any Award
subject to Code §409A will not be made or permitted before the Participant
Separates from Service.
[2] If a Participant is a Key Employee, the payment, exercise or settlement of
any Award subject to Code §409A will not be made or permitted earlier than the
first day that it may be paid, exercised or settled without generating penalties
under Code §409A.
16.04 Other Limits on Exercisability. Unless otherwise specified in the
associated Award Agreement or other written agreement between an Employee or a
Consultant and the Company or any Related Entity and regardless of any other
Plan provision, all Awards granted to an Employee or a Consultant that have not
been exercised or settled will be forfeited if the Employee or Consultant:

-20-



--------------------------------------------------------------------------------



 



[1] Without the Committee’s written consent, which may be withheld for any
reason or for no reason, serves (or agrees to serve) as an officer, director,
consultant or employee of any proprietorship, partnership, corporation or
limited liability company or becomes the owner of a business or a member of a
partnership that competes with any portion of the Company’s or a Related
Entity’s business or renders any service to entities that compete with any
portion of the Company’s or a Related Entity’s business;
[2] Refuses or fails to consult with, supply information to, or otherwise
cooperate with, the Company or any Related Entity after having been requested to
do so; or
[3] Deliberately engages in any action that the Committee concludes could harm
the Company or any Related Entity.
17.00 EFFECT OF BUSINESS COMBINATION OR CHANGE IN CONTROL
17.01 Exercise and Settlement. Upon, as appropriate and depending on whether the
Award is or is not subject to Code §409A, a Business Combination or a Change in
Control and, unless specified otherwise in the associated Award Agreement or in
a separate change in control agreement (or written agreement of similar import),
all of a Participant’s Awards will be [1] fully vested and exercisable and [2]
all performance objectives will be deemed to have been met as of the date of the
Business Combination or Change in Control.
17.02 Effect of Code §280G. Unless specified otherwise in the associated Award
Agreement or in another written agreement between the Participant and the
Company or a Related Entity, if the Company concludes that any payment or
benefit due to a Participant under the Plan, when combined with any other
payment or benefit due to the Participant from the Company or any other entity
(collectively, the “Payor”), would be subject to the excise tax imposed by Code
§4999:
[1] The Payor will consider the feasibility of offering substitute awards that
would not constitute “parachute payments” under Code §280G and that would not
generate penalties under Code §409A; and
[2] To the extent that a substitution is not feasible or that the payments and
benefits due to the Participant still would be subject to the excise tax imposed
by Code §4999, the Payor will reduce the payments and benefits due to the
Participant under the Plan to the greater of $0.00 or an amount that is $1.00
less than the amount that otherwise would generate the excise tax under Code
§4999.
If the reduction described in Section 17.02[2] applies, within ten business days
of the effective date of the event generating the payments and benefits [or, if
later, the date of the change in control (as defined in Code §280G)], the Payor
will apprise the Participant of the amount of the reduction (“Notice of
Reduction”). Within ten business days of receiving the Notice of Reduction, the
Participant may specify to the Payor how and against which benefit or payment
source the reduction is to be applied (“Notice of Allocation”). The Payor will
be required to implement these directions within ten business days of receiving
the Notice of Allocation. If the

-21-



--------------------------------------------------------------------------------



 



Payor has not received a Notice of Allocation from the Participant within ten
business days of the date of the Notice of Reduction, the Payor will apply the
reduction described in this section proportionately based on the amounts
otherwise payable under the Plan. If a Notice of Allocation has been returned
but is not sufficient to fully implement the reduction described in this
section, the Payor will apply the reduction on the basis of the reductions
specified in that Notice of Allocation.
18.00 TERMINATION, SUSPENSION AND AMENDMENT OF PLAN AND AWARD AGREEMENTS
18.01 Termination, Suspension or Amendment of the Plan. The Board may terminate,
suspend or amend the Plan at any time without stockholder approval except to the
extent that stockholder approval is required to satisfy applicable requirements
imposed by [1] applicable requirements of the law or [2] any securities
exchange, market or other quotation system on or through which the Company’s
securities are listed or traded. Also, no Plan amendment may [3] result in the
loss of a Committee member’s status as a “non-employee director” as defined in
Rule 16b-3 under the Act with respect to any employee benefit plan of the
Company, or [4] without the consent of the affected Participant (and except as
specifically provided in the Plan or the Award Agreement), adversely affect any
Award granted before the termination, suspension or amendment. However, nothing
in this section will restrict the Board’s right to amend the Plan without any
additional consideration to affected Participants to the extent necessary to
avoid penalties arising under Code §409A, even if those amendments reduce,
restrict or eliminate rights granted under the Plan or any Award Agreement
before those amendments are adopted.
18.02 Amendment and Termination of Award Agreements. Without the mutual written
consent of both the Company and the affected Participant, once issued, an Award
Agreement may not be amended except as specifically provided in the Plan or the
Award Agreement. However, nothing in this section will restrict the Committee’s
right to amend an Award Agreement without additional consideration to the
affected Participant to the extent necessary to avoid penalties arising under
Code §409A, even if those amendments reduce, restrict or eliminate rights
granted under the Award Agreement before those amendments are adopted.
19.00 MISCELLANEOUS
19.01 Assignability. Except as described in this section or as provided in
Section 19.02, an Award may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative. However, with
the permission of the Committee, a Participant or a specified group of
Participants may transfer Awards (other than Incentive Stock Options) to a
revocable inter vivos trust of which the Participant is the settlor, or may
transfer Awards (other than Incentive Stock Options) to any member of the
Participant’s immediate family, any trust, whether revocable or irrevocable,
established solely for the benefit of the Participant’s immediate family, any
partnership or limited liability company whose only partners or members are
members of the Participant’s immediate family or an organization described in
Code §501(c)(3) (“Permissible Transferees”). Any Award transferred to a
Permissible Transferee will continue to be subject to all of the terms

-22-



--------------------------------------------------------------------------------



 



and conditions that applied to the Award before the transfer and to any other
rules prescribed by the Committee. A Permissible Transferee may not retransfer
an Award except by will or the laws of descent and distribution and then only to
another Permissible Transferee.
19.02 Beneficiary Designation. Each Participant may name a beneficiary or
beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Participant’s
death. Unless otherwise provided in the beneficiary designation, each
designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective beneficiary designation, the deceased Participant’s
beneficiary will be his or her surviving spouse or, if none, the deceased
Participant’s estate. The identity of a Participant’s designated beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.
19.03 No Guarantee of Continuing Services. Except as otherwise specified in the
Plan, nothing in the Plan may be construed as:
[1] Interfering with or limiting the right of the Company or any Service
Provider to Terminate any Employee or Consultant at any time;
[2] Conferring on any Participant any right to continue as an Employee,
Consultant or Director;
[3] Guaranteeing that any Employee, Consultant or Director will be selected to
be a Participant; or
[4] Guaranteeing that any Participant will receive any future Awards.
19.04 Tax Withholding. The Service Recipient or other responsible person will
withhold or collect any amount required to be remitted in advance payment of any
taxes associated with the exercise or settlement of any Award. Subject to Code
§409A, this amount may be [1] withheld from other amounts due to the
Participant, [2] withheld from the value of any Award being settled or any
Shares being transferred in connection with the exercise or settlement of an
Award or from any compensation or other amount owing to the Participant or [3]
collected directly from the Participant.
19.05 Indemnification. Each individual who is or was a member of the Committee
(or to whom any duties have been delegated under Section 4.02) is entitled, in
good faith, to rely on or to act upon any report or other information furnished
by any executive officer, other officer or other employee of the Company or any
Related Entity, the Company’s independent auditors, consultants or any other
agents assisting in the administration of the Plan. Committee members (and any
person to whom any duties have been delegated under Section 4.02) and any
officer of the Company or any Related Entity acting at the direction or in
behalf of the Committee or a delegee will not be personally liable for any
action or determination taken or made in good faith with respect to the Plan and
will, to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any act or determination just described.

-23-



--------------------------------------------------------------------------------



 



19.06 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company or any Related Entity to establish other plans or
to pay compensation to its employees, consultants or directors, in cash or
property, in a manner not expressly authorized under the Plan.
19.07 Requirements of Law. The grant of Awards and the issuance of Shares will
be subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system. Certificates for Shares delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Shares are then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this section.
19.08 Governing Law. The Plan, and all agreements hereunder, will be construed
in accordance with and governed by the laws (other than laws governing conflicts
of laws) of the State of Ohio except to the extent that the Delaware General
Corporation Law is mandatorily applicable.
19.09 No Impact on Benefits. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.
19.10 Term of the Plan. The Plan will be effective on the Effective Date.
Subject to Section 18.00, the Plan will continue until the tenth anniversary of
the Effective Date. However, the Committee’s authority to issue any
Performance-Based Awards to Covered Officers will expire no later than the first
Annual Meeting that occurs in the fifth year following the year in which the
Company’s stockholders approve the Plan.
19.11 Rights as Stockholders. Unless otherwise specified in the associated Award
Agreement or as otherwise specifically provided in the Plan, Shares acquired
through an Award [1] will bear all dividend and voting rights associated with
all Shares and [2] will be transferable, subject to applicable federal
securities laws, the requirements of any national securities exchange or system
on which Shares are then listed or traded or any blue sky or state securities
laws.
19.12 Successors. The Plan will be binding on all successors and assigns of the
Company and a Participant, including without limitation, the estate of the
Participant and the executor, administrator or trustee of the estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
19.13 International Employees. To provide the same motivation to materially
increase stockholder value and to enable the Company to attract and retain the
services of outstanding managers at its international locations, the Company
will adopt incentives for its foreign locations that provide, as closely as
possible, the same motivational effect as Awards provided to domestic
Participants. Also, the Committee may grant Awards to Employees who are subject
to

-24-



--------------------------------------------------------------------------------



 



the tax laws of nations other than the United States under terms and conditions
that differ from other Awards granted under the Plan but which are required to
comply with applicable foreign tax laws.

-25-